In a paternity proceeding, the appeal is from an order of filiation of the Family Court, Rockland County, entered October 7, 1976, and made after a hearing. Permission for the taking of this appeal is hereby granted. Order affirmed, without costs or disbursements. The evidence indicates that the appellant furnished support to the child, thus tolling the Statute of Limitations. He lived with the petitioner-respondent and the child from November, 1973 until January, 1975, and the evidence is clear and convincing that he is the father of the child. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.